DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfinger (US 2017/0258189).
Regarding claim 1, Goldfinger discloses a shopping bag adapted to be attached to a shopping cart which has two opposite longitudinal frame members (front and back of cart), said shopping bag comprises: a main bag body (at 400) that defines a storage space, and that includes two opposite fixing segments (Fig. 4; at 402, 404) and two opposite connecting segments (452, 454) interconnected between said two fixing segments; two fixing bar members (406, 408) that are attached respectively to said two fixing segments; and at least one hanger member (Fig. 6B) that includes a housing formed with a fixing groove (Fig. 6B, at 610) that is secured with one of said fixing bar members and a respective one of said fixing segments of said main bag body, a first retaining groove (at outer portion of 616) that is located opposite to said fixing groove, and a second retaining groove (at inner portion of 616) that is located between said fixing groove and 
Regarding claim 3, two handles (502) are disposed respectively adjacent to said fixing bar members. See Fig. 5A. 
Regarding claim 4, an accessory pocket (524) is attached inside of said main bag body and located adjacent to one of said two fixing bar members. See Fig. 5A. 
Regarding claim 6, said at least one hanger member includes two hanger members (Figs. 6B, 6C) attached respectively to said two fixing bar members. See Figs. 6B and 6C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfinger as applied above in further view of Yi (US 2004/0208397).
Regarding claim 5, Goldfinger does not disclose elastic bands. Yi, which is drawn to a shopping bag, discloses two elastic bands attached respectively to said two connecting segments of said main bag body. See Fig. 10. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use elastic bands on the bag of Goldfinger, as disclosed by Yi, in order to better secure items within the bag. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfinger as applied above.
Regarding claims 7 and 8, Goldfinger discloses the claimed invention except for a plurality of hanger members as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of hanger members as claimed, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cite.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734